Title: To Thomas Jefferson from George Weedon, 27 March 1781
From: Weedon, George
To: Jefferson, Thomas



Dear Sir
Williamsburg 27 March 1781

The Honble. Major Genl. Baron de Steuben will lay before your Excellency an expedition suggested by himself, which meets the full approbation of a Military Board convened on the occation and which may if agreed to by the Honble: the Executive, in a great measure terminate the War. I conceive it the best Policy in this State to keep the War abroad. In doing that we must make our Objects at a distance. One fixed Maxim in all Military operations is to support the grand contending Parties: as all other objects are thrown out merely to bring on a diversion and give an advantage to the side they support. We find the most decisive Strokes have been brought on by a Manœuver the least suspected and tho’ we may for a short time leave our Country much exposed: Our Movements will most assuredly oblige the Enemy finally to point to the same Quarter, when by forced Marches and vigorous exertions the object of our advance may be compleated and easy Service of course take place with respect to the Posts occupied by the Enemy in detachments. I therefore give it as my opinion that the Honble. Barons Plan should be immediately carried into execution keeping up a diversion on our Side, to engage the attention of the Enemy and to amuse the inquisitive.
I have the Honor to be With Esteem & Regard Your most Obt. Servt.,

G Weedon B G

